Fourth Court of Appeals
                                      San Antonio, Texas
                                             OPINION

                                         No. 04-21-00258-CR

                                    Aaron Dominique TRAYLOR,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 437th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019-CR-6163
                           Honorable Melisa C. Skinner, Judge Presiding

Opinion by: Patricia O. Alvarez, Justice
Concurring Opinion by: Irene Rios, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice (concurring in the judgment)

Delivered and Filed: August 31, 2022

AFFIRMED

           Appellant Traylor appeals his conviction for aggravated robbery on a sole issue: that when

he testified at his trial, the trial court abused its discretion by allowing the State to impeach him

with his prior felonies for aggravated robbery.

                                            BACKGROUND

           In this case, Traylor was charged with robbing a convenience store at gunpoint. During

the trial on Traylor’s charge of aggravated robbery, he chose to testify. His defense, and the

substance of his testimony, was that the aggravated robbery occurred in the morning, so that he
                                                                                      04-21-00258-CR


could not have committed it because he was taking his daughter to school. His daughter also

testified that Traylor took her to school that day.

       When Appellant was called as a witness by his lawyer, but before he began testifying, the

prosecutor asked to approach the bench. Outside the hearing of the jurors, the following exchange

occurred:

Prosecutor:    This is impeachment and not extraneous, but just in an abundance of caution, I
               wanted to let the Court and defense know that I plan to ask him about his prior
               convictions as impeachment.

The Court:     Well, if he’s got felonies or crimes of moral turpitude, that complies with the rule
               that of course at this point they can.

Defense:       My objection would be a Rule 403 objection, it’s undue prejudice, his former case,
               because he committed a former case that’s substantially similar to this particular
               crime, that’s – that the jury could be easily confused by those.

The Court:     That objection is overruled.

       The State’s cross-examination of Traylor before the jury proceeded as follows:

Prosecutor:    And I’ve got ‒ you understand that by taking the stand, I get to ask certain questions
               about your past, right?

Traylor:       No. Yes.

Prosecutor:    Okay. So, I’m going to ask you this, have you been incarcerated, in prison for a
               felony within the past ten years?

Traylor:       Yes.

Prosecutor:    You have. Okay. Was that out of Beaumont?

Traylor:       Yes.

Prosecutor:    Okay. How many felonies were you sentenced on out of Beaumont?

Traylor:       Three.

Prosecutor:    All right. And what ‒ what was the crime in those cases?

Defense:       I’m going to object, under Rule 403, undue prejudice and confusion of the issues.



                                                 -2-
                                                                                         04-21-00258-CR


Trial Court:   Overruled.

Prosecutor:    You can answer.

Traylor:       Aggravated robbery.

Prosecutor:    I’ll pass the witness, Your Honor.

       After the parties rested, the trial court read the following limiting instruction:

               In this case, evidence has been introduced to the effect that the
               defendant may have previously committed an act of misconduct for
               an offense, or has previously been convicted of an offense or
               offenses other than that for which he is now on trial. The Court
               permitted this evidence to be introduced for the purpose of aiding
               you, if it does aid you, in passing on the credibility of the defendant
               as a witness in his own behalf and the weight to be given his
               testimony. And you are charged that you may consider such
               evidence for that purpose and no other.

       The charge instruction was followed by closing arguments, during which the prosecutor

reminded jurors that they could consider Traylor’s criminal history in weighing his credibility and

testimony:

               And now, the defendant did choose to testify in this case. And since
               the defendant did choose to testify in this case, you’re actually
               allowed to consider the criminal history, only to the extent of
               whether you believe him or not. You can’t hold their criminal
               history against them, but you can consider their criminal history, and
               whether you decide to believe them or not. And we cannot forget
               that he did mention up there that he is a three-time felon for an
               aggravated robbery.

       Upon deliberation, the jury found Traylor guilty of aggravated robbery. Traylor appeals.

                                      STANDARD OF REVIEW

       “We review a court’s decision to admit or exclude evidence under an abuse-of-discretion

standard.” Johnson v. State, 271 S.W.3d 756, 763 (Tex. App.—Waco 2008, pet. ref’d) (citing

Oprean v. State, 201 S.W.3d 724, 726 (Tex. Crim. App. 2006)). “In reviewing the trial court’s

decision admitting into evidence a prior conviction, we must accord the trial court ‘wide



                                                 -3-
                                                                                      04-21-00258-CR


discretion.’” Jackson v. State, 11 S.W.3d 336, 339 (Tex. App.—Houston [1st Dist.] 1999, pet.

ref’d) (citing Theus v. State, 845 S.W.2d 874, 881 (Tex. Crim. App. 1992)).

                         WITNESS IMPEACHMENT, PRIOR CONVICTION

   A. Parties’ Arguments

       Traylor objected to his impeachment by prior convictions under Texas Rule of Evidence

403. He argues that by failing to conduct any inquiry into the potential for undue prejudice, the

trial court erred, and the admission of Traylor’s prior convictions for aggravated robbery

automatically fell outside the “zone of reasonable disagreement.” Traylor concludes that the

judgment must be reversed and the case remanded for a new trial.

       The State, on the other hand, argues that because Traylor testified and could be impeached

like any other witness, his prior convictions were admissible under Texas Rule of Evidence 609,

which his defense counsel waived by not objecting. The State further contends that any prejudicial

effect that could have resulted from introducing the prior convictions was lessened because

Traylor’s testimony was impeached in other ways, such as initially lying to his wife about his alibi.

   B. Law

       1. Rule 609

       Texas Rule of Evidence 609 allows impeachment of a criminal conviction to attack a

witness’s character for truthfulness if (1) the crime was a felony or involved moral turpitude,

regardless of punishment, (2) the probative value of the evidence outweighs its prejudicial effect

to a party, and (3) it is elicited from the witness or established by public record. TEX. R. EVID.

609. In general, the balancing test for admitting evidence of a witness’s prior convictions falls

under Texas Rule of Evidence 609 and includes the Theus factors: impeachment value, temporal

proximity, similarity, importance of the defendant’s testimony, and credibility. See TEX. R. EVID.

609; Theus, 845 S.W.2d at 881.


                                                -4-
                                                                                    04-21-00258-CR


       2. Rule 403

       Under Texas Rule of Evidence 403, the trial court “may exclude relevant evidence if its

probative value is substantially outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue delay, or needlessly presenting

cumulative evidence.” TEX. R. EVID. 403; Gigliobianco v. State, 210 S.W.3d 637, 642 (Tex. Crim.

App. 2006). “Rule 403 does not require exclusion of evidence simply because it creates prejudice;

the prejudice must be ‘unfair.’” Johnson v. State, No. 03-12-00006-CR, 2012 WL 1582236, at *4

(Tex. App.—Austin May 4, 2012, no pet.) (mem. op.) (citing Martinez v. State, 327 S.W.3d 727,

737 (Tex. Crim. App. 2010), cert. denied, 131 S. Ct. 2966 (2011); State v. Mechler, 153 S.W.3d

435, 440 (Tex. Crim. App. 2005)). Under this rule, trial courts have great discretion in deciding

whether to exclude relevant evidence and “should favor admission in close cases, in keeping with

the presumption of admissibility of relevant evidence.” Montgomery v. State, 810 S.W.2d 372,

389 (Tex. Crim. App. 1990) (quoting TEX. R. EVID. 403). But to be clear, “once the rule is invoked,

‘the trial judge has no discretion as to whether or not to engage in the balancing process.’”

Montgomery, 810 S.W.2d at 389 (quoting 22 Wright & Graham, Federal Practice and Procedure:

Evidence § 5250 (1978), at 544‒45). No record of balancing is necessarily required, but if the

record shows that the trial court did not perform the balancing test, then error occurred. Craig v.

State, No. 14-00-01282-CR, 2003 WL 21467209, at *3 (Tex. App.—Houston [14th Dist.] June 26,

2003, no pet.) (citing Rojas v. State, 986 S.W.2d 241, 250 (Tex. Crim. App. 2001); Colvin v. State,

54 S.W.3d 82, 85 (Tex. App.⸺Texarkana 2001, no pet.)).

       In cases such as this where the appellant has waived review under Rule 609 and objected

instead under Rule 403, the factors we will review include the following:

               (1) how compellingly the challenged evidence serves to make a fact
               of consequence more or less probable;



                                               -5-
                                                                                         04-21-00258-CR


                (2) the potential the challenged evidence has to impress the jury “in
                some irrational but nevertheless indelible way;”

                (3) the time the proponent will need to develop the evidence; and

                (4) the force of the proponent’s need for the evidence, i.e., does the
                proponent have other probative evidence available to him to help
                establish the fact of consequence.

Williams v. State, No. 04-08-00834-CR, 2010 WL 26331, at *3 (Tex. App.—San Antonio Jan. 6,

2010, no pet.) (citing Manning v. State, 114 S.W.3d 922, 926 (Tex. Crim. App. 2003)).

        “After reviewing the relevant criteria objectively, an appellate court should conclude that

the trial court abused its discretion if the record reveals that one or more of the criteria demonstrates

‘a risk that the probative value of the tendered evidence is substantially outweighed by unfair

prejudice.’” Hernandez v. State, No. 03-07-00040-CR, 2010 WL 391850, at *9 (Tex. App.—

Austin Feb. 5, 2010, no pet.) (mem. op.) (quoting Montgomery, 810 S.W.2d at 393); accord Mosley

v. State, No. 01-95-01059-CR, 1997 WL 586177, at *4 (Tex. App.—Houston [1st Dist.] Sept. 18,

1997, pet. ref’d) (mem. op.).

    C. Analysis

Traylor’s character for truthfulness

        The fact of consequence at issue for the first balancing factor is Traylor’s character for

truthfulness. See Williams, 2010 WL 26331, at *3. As stated by the prosecutor in closing

argument, the jury was allowed to consider Traylor’s criminal history, but only to the extent of

whether they believed him. See id. In this case, Traylor’s prior convictions would not necessarily

have helped the jury evaluate Traylor’s credibility, because they were for aggravated robbery. See,

e.g., Wheeler v. State, No. 01-95-00288-CR, 1995 WL 717090, at *2 (Tex. App.—Houston [1st

Dist.] Dec. 7, 1995, no pet.) (citing Theus, 845 S.W.2d at 881). “The impeachment value of crimes

that involve deception is higher than crimes that involve violence, and the latter have a higher



                                                  -6-
                                                                                     04-21-00258-CR


potential for prejudice.” Theus, 845 S.W.2d at 881; accord Williams, 2010 WL 26331, at *3 (citing

Cuba v. State, 905 S.W.2d 729, 734 (Tex. App.⸺Texarkana 1995, no pet.)). “This factor,

therefore, weighs ‘somewhat against admissibility.’” Williams, 2010 WL 26331, at *3 (quoting

Cuba, 905 S.W.2d at 734).

Irrational influence on the jury

        Under the second factor of the Rule 403 analysis, we review evidence of Traylor’s prior

convictions ‘for its potential to impress the jury in some irrational but indelible way,’ such as

character conformity.” McGregor v. State, 394 S.W.3d 90, 120–21 (Tex. App.—Houston [1st

Dist.] 2012, pet. ref’d) (quoting Blackwell v. State, 193 S.W.3d 1, 15 (Tex. App.—Houston [1st

Dist.] 2006, pet. ref’d)). Examples from caselaw show that this factor is most likely to weigh

against admissibility when the evidence in question is inflammatory. See, e.g., Erazo v. State, 144

S.W.3d 487, 495 (Tex. Crim. App. 2004); Montgomery, 810 S.W.2d at 395.

        Traylor’s prior convictions were identical to the charge he faced before the jury. There is

a risk in allowing the jury to assume that Traylor would act in conformity with his criminal history

without holding the State to its high burden of proof regarding the specific incident charged. See

Theus, 845 S.W.2d at 881.

        However, as argued by the State, when a defendant or other witness is impeached with a

felony conviction within ten years under Rule 609, it can be considered proper impeachment to

show the person’s willingness to run afoul of the law. See id. Moreover, “[a]n impermissible

inference of character conformity … can be minimized by the use of a limiting instruction.”

McGregor, 394 S.W.3d at 120–21 (citing Jabari v. State, 273 S.W.3d 745, 751 (Tex. App.—

Houston [1st Dist.] 2008, no pet.)). Here, the trial court read a limiting instruction to the jury,

directing them to only consider this evidence for purposes of weighing Traylor’s credibility. See

id. at 121.


                                                -7-
                                                                                         04-21-00258-CR


        Ultimately, the State merely elicited the fact of Traylor’s prior convictions without delving

into details. Its introduction was not inherently inflammatory and unlikely to impress the jury in

some indelible way. See Mosley, 1997 WL 586177, at *4 (“[T]he potential for impressing a jury

in an irrational, indelible manner is much greater in a case where bizarre or titillating facts are

presented through live testimony. Here, the danger was less because the prior convictions were

presented by documentary evidence only.”). Its effect was also explicitly limited by the trial

court’s jury instruction. See McGregor, 394 S.W.3d at 121. This factor therefore weighs

somewhat in favor of admissibility.

Time the proponent will need to develop the evidence

        As illustrated in the facts above, the State required very little time to question Traylor about

his prior convictions. See Gigliobianco, 210 S.W.3d at 642. This factor weighs in favor of

admission.

Force of the proponent’s need for the evidence

        The State has argued that it had overwhelming evidence of Traylor’s guilt. Indeed,

evidence against Traylor included a palm print at the scene, a video of the albeit disguised

perpetrator, items of clothing matching the disguise at Traylor’s home, a photo identification by

the cashier, a faulty initial alibi, and a criminal timeline that was not entirely ruled out by Traylor’s

second alibi. This argument significantly cuts against the proponent’s need to introduce evidence

of Traylor’s prior convictions for aggravated robbery. See Gigliobianco, 210 S.W.3d at 642 (citing

Montgomery, 810 S.W.2d at 390). We especially consider that the fact at issue was Traylor’s

credibility, which we have noted is not significantly maligned by a violent prior offense, as

opposed to a deceptive prior offense. See Williams, at *3. To the degree that the similarity between

Traylor’s charge and his convictions also increased the risk of unfair prejudice to Traylor’s

defense, this factor strongly militates against admission. See id.


                                                  -8-
                                                                                       04-21-00258-CR


          In balancing the above factors, we conclude the trial court’s decision to admit Traylor’s

prior convictions for aggravated robbery was an abuse of discretion under Rule 403. Therefore,

we next evaluate whether the error was harmless.

                                          HARMLESS ERROR

   A. Law

          “[E]vidence admitted in violation of Rule 403 is non-constitutional error.” Burns v. State,

298 S.W.3d 697, 703 (Tex. App.—San Antonio 2009, pet. ref’d) (citing Williams v. State, 27

S.W.3d 599, 603 (Tex. App.—Waco 2000, pet. ref’d)). “We therefore reverse only if the error in

this case affected [Traylor’s] substantial rights.” Id. (citing TEX. R. APP. P. 44.2(b)). For this

review, we look to the entire record to determine whether the erroneously admitted evidence had

anything more than a slight effect on the jury’s verdict. See id. (citing Taylor v. State, 268 S.W.3d

571, 592 (Tex. Crim. App. 2008)). “[A]n appellate court must disregard the error if the court,

‘after examining the record as a whole, has fair assurance that the error did not influence the jury,

or had but a slight effect.’” Bagheri v. State, 119 S.W.3d 755, 763 (Tex. Crim. App. 2003) (quoting

Solomon v. State, 49 S.W.3d 356, 365 (Tex. Crim. App. 2001)); see also TEX. R. APP. P. 44.2(b)).

                 Important factors are “the nature of the evidence supporting the
                 verdict, the character of the alleged error and how it might be
                 considered in connection with other evidence in the case.” More
                 specifically, the reviewing court should consider whether the State
                 emphasized the error, whether the erroneously admitted evidence
                 was cumulative, and whether it was elicited from an expert.

Bagheri, 119 S.W.3d at 763 (quoting Motilla v. State, 78 S.W.3d 352, 355 (Tex. Crim. App.

2002)).

   B. Analysis

          First, evidence of Traylor’s prior convictions was not elicited from an expert or anyone but

Traylor. See Bagheri, 119 S.W.3d at 763. Next, the character of the erroneously admitted evidence



                                                  -9-
                                                                                          04-21-00258-CR


was dry, short, and clear. See Motilla, 78 S.W.3d at 359. The State asked Traylor briefly about

his prior convictions during cross-examination after questioning Traylor about his alibi. See id.

Further, Traylor’s prior convictions were not part of the State’s main theory of the case, but rather

a point of impeachment that the State mentioned briefly during its closing when the prosecutor

stated,

                 [S]ince the defendant did choose to testify in this case, you’re
                 actually allowed to consider the criminal history, only to the extent
                 of whether you believe him or not. You can’t hold their criminal
                 history against them, but you can consider their criminal history, and
                 whether you decide to believe them or not. And we cannot forget
                 that he did mention up there that he is a three-time felon for an
                 aggravated robbery.

This comment was given as an example of assessing the credibility of a witness before the State

began applying the facts of the case to the jury charge for aggravated robbery. See id. The trial

court also directed the jury to only consider evidence of Traylor’s prior conviction in assessing his

credibility, if it helped them in their assessment. See Burns, 298 S.W.3d at 703.

          In its application of the case facts and argument for Traylor’s guilt, the State focused on

the victim’s testimony and description of the perpetrator, the surveillance video, evidence of the

perpetrator’s disguise found at Traylor’s home (black hoodie, red wig, sunglasses), Traylor’s palm

print on the clean store counter, and the victim’s photo identification of Traylor. See Motilla, 78

S.W.3d at 356 (holding that overwhelming guilt is one factor to be considered). Traylor’s closing

emphasized his alibi and attacked the State’s evidence. The State rebutted Traylor’s closing with

arguments highlighting the case evidence in support of his guilt. Traylor’s criminal history was

not mentioned again. See Bagheri, 119 S.W.3d at 763.

          The evidence of Traylor’s prior convictions did not violate his substantial rights. We

conclude that the erroneous admission of evidence was a harmless error, and we overrule Traylor’s

sole issue.


                                                 - 10 -
                                                                                   04-21-00258-CR


                                          CONCLUSION

       Based on the record before us, we conclude that the trial court abused its discretion by

allowing the State to question Traylor about his prior convictions for aggravated robbery during

cross-examination. See Hernandez, 2010 WL 391850, at *9 (quoting Montgomery, 810 S.W.2d

at 393). However, the record shows that the error was harmless. See Bagheri, 119 S.W.3d at 763.

Accordingly, we overrule Traylor’s sole issue and affirm the trial court’s judgment.


                                                 Patricia O. Alvarez, Justice

PUBLISH




                                              - 11 -